UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period December 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54083 CORRIDOR VENTURES I ACQUISITION CORP. (Exact name of registrant as specified in its charter) Nevada 27-3183663 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1 Changi North Street 1, Singapore (Address of principal executive offices) (Zip Code) +(65) 8688 5566 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o As of February 14, 2013, there were 2,000,000 shares of company common stock issued and outstanding. CORRIDOR VENTURES I ACQUISITION CORP. Quarterly Report on Form 10-Q TABLE OF CONTENTS Cautionary Note Regarding Forward-Looking Statements PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 1 Balance Sheets as of September 30, 2012 and March 31, 2012 (unaudited) 2 Statements of Operations for the and three months ended September 30, 2012 and 2011, and for the period from inception (February 22, 2010) through September 30, 2012 (unaudited) 3 Statements of Cash Flows for the three months ended September 30, 2012 and 2011, and for the period from inception (February 22, 2010) through September 30, 2012(unaudited) 4 Notes to Financial Statements for the three months ended September 30, 2012 and 2011, and for the period from inception (February 22, 2010) through September 30, 2012 (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 9 Item 4. Controls and Procedures. 9 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 10 Item 1A. Risk Factors. 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 10 Item 3. Defaults Upon Senior Securities. 10 Item 4. Mine Safety Disclosures. 10 Item 5. Other Information. 10 Item 6. Exhibits. 10 SIGNATURES 11 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology. Forward-looking statements are speculative and uncertain and not based on historical facts. Because forward-looking statements involve risks and uncertainties, there are important factors that could cause actual results to differ materially from those expressed or implied by these forward-looking statements, including those discussed under “Description of Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. These uncertainties and other factor include, but are not limited to: our ability to locate a business opportunity for merger; the terms of our acquisition of or participation in a business opportunity; and the operating and financial performance of any business combination with us. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements, and the reader is advised to consult any further disclosures made on related subjects in our future SEC filings. PART I – FINANCIAL INFORMATION Item 1. Financial Statements Corridor Ventures I Acquisition Corp. (A Development Stage Company) December 31, 2012 (unaudited) Index Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 4 Notes to the Financial Statements 5 1 CORRIDOR VENTURES I ACQUISITION CORP. (A Development Stage Company) Balance Sheets Unaudited (Expressed in U.S. dollars) December 31, March 31, ASSETS Cash $
